OPINION — AG — **** SCHOOL PROPERTY EXEMPT FROM CONNECTION FEES WHICH ARE TAXES **** CITIES CAN GENERALLY REQUIRE THAT SCHOOL DISTRICTS PAY A WATER AND SEWAGE CONNECTION FEE, AS A PREREQUISITE FOR ACQUIRING A BUILDING PERMIT. HOWEVER, THOSE WATER AND SEWAGE CONNECTION FEES THAT ARE IN THE NATURE OF A TAX DO NOT APPLY TO SCHOOL DISTRICT PROPERTY SINCE SUCH PROPERTY IS EXEMPT FROM TAXATION UNDER THE PROVISIONS OF ARTICLE X, SECTION 6 OF THE OKLAHOMA CONSTITUTION. CITE: 74 O.S. 1971 324.11 [74-324.11], 68 O.S. 1971 2701 [68-2701], 11 O.S. 1971 651 [11-651], ARTICLE XVIII, SECTION 6 (MARVIN C. EMERSON)